Title: From John Adams to George Reid, 15 September 1798
From: Adams, John
To: Reid, George,Moultrie, William



Gentlemen
Quincy Sept 15th 1798

With great respect & esteem, I receive your unanimous address, agreed on at a meeting expressly called for that purpose on the twenty second of August. That men who cheerfully arranged themselves in the front rank to oppose the most formidable attack, that was ever made on their country—that men, who have experienced the delightful reflexion of having contributed to the establishment of the liberties & independence of their country, & have enjoyed the sweetest of rewards in the grateful affection of their fellow citizens—that such men should even be lukewarm, when the object of their fondest attachment is in jeopardy, is incredible. I rejoice in your approbation of the conduct adopted and pursued with France. Conciliation has been pursued with more patience and perseverance, than can be perfectly reconciled with our national reputation at least. If we can reconcile it with our national character & independence, it must be by peculiar circumstances, that we can excuse it in the opinion of an impartial world, if indeed at this day there is an impartial world. Posterity at least who may be impartial enough to pass an equitable judgment will allow that too the form of our government, our late connections and relations & the present state of all nations furnish an apology well grounded on equity & humanity.
The French and too many Americans have miscalculated. They have betrayed to the world their ignorance of the American character. As to the French, I know of no government ancient or modern that ever betrayed so universal and decided a contempt of the people of all nations as the present rulers of France. They have maniffested a settled opinion that the people have neither sense nor integrity in any country, & they have acted accordingly.
When you weighed tribute and dependence against war, you might have had added immorality and irreligion to the former scale. What shall we think of those who can weigh tribute, dependence immorality & irreligion against pounds livres or florins?
When the Cincinnati of South Carolina pledge their lives their fortunes & their sacred honor I believe no man will doubt their sincerity.

signedJohn Adams